THIBODEAUX, Chief Judge,
specially concurring.
IU agree with the ratio decidendi and conclusion of this opinion. I write sepa*595rately and additionally to express my view that the res judicata. effects of La.R.S. 13:4231 are limited solely to the consideration of SER benefits. If a request had been made for a consideration of a change in conditions based upon the modification of TTD benefits, my analysis would be different. That is, La.R.S. 23:1310.8(B) would permit a consideration of those benefits as I think that the TTD benefits, though ending on May 16, 2013, was nonetheless “an award” within the contemplation of La.R.S. 23:1310.8(B).